Citation Nr: 0639288	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  05-05 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Basic eligibility for non-service-connected death pension 
benefits.

2.  Entitlement to accrued benefits.


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The appellant is claiming survivor's benefits as the widow of 
an individual who served with the U.S. Armed Forces in the 
Far East (USAFFE) from January 1942 to September 1942, had 
recognized guerrilla service from September 1942 to May 1945, 
and served in the regular Philippine Army from May 1945 to 
April 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines.

The appellant was scheduled to testify before a Member of the 
Board at the RO via videoconference in July 2006; however, 
the appellant withdrew her request for the hearing.  


FINDINGS OF FACT

1.  In March 1962, the Office of the Adjutant General of the 
United States Army certified that the decedent served with 
the U.S. Armed Forces in the Far East (USAFFE) from January 
1942 to September 1942, had recognized guerrilla service from 
September 1942 to May 1945, and served in the regular 
Philippine Army from May 1945 to April 1946.

2.  The decedent did not have qualifying service to be 
eligible for VA pension benefits, and therefore the 
appellant, as his surviving spouse, is not eligible for 
VA death pension benefits.  

3.  The appellant did not file a claim for death pension, 
compensation, or dependency and indemnity compensation (DIC) 
benefits until April 1997 and June 2003, both of which were 
more than one year after the decedent's death.  




CONCLUSIONS OF LAW

1.  The criteria for basic eligibility for VA non-service-
connected pension benefits have not been met.  38 U.S.C.A. §§ 
101(2), 107, 1521 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.1, 
3.2, 3.3, 3.6, 3.40, 3.41 (2006).

2.  The requirements for entitlement to accrued benefits have 
not been met, as the claim was not timely filed.  38 U.S.C.A. 
§ 5121 (West 2002 & Supp. 2006); 38 C.F.R. § 3.1000 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
or her possession that pertains to the claim, in accordance 
with 38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004); see Mayfield v. Nicholson, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions in Pelegrini and 
Mayfield, the Board finds that the requirements of the VCAA 
have been satisfied in this matter, as discussed below.

As noted, the Court held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial RO decision.  In the present 
case, this was done.  In July and October 2003, the RO sent 
the appellant letters informing her of the types of evidence 
needed to substantiate her claims and its duty to assist her 
in substantiating her claims under the VCAA.  The 2003 
letters informed the appellant that VA would obtain the 
veteran's treatment records as well as relevant evidence in 
the custody of a Federal department or agency, including VA, 
the service department, and other pertinent agencies.  She 
was advised that it was her responsibility to send medical 
records showing the decedent died in service or that his 
service-connected disabilities caused or contributed to his 
death.  The appellant was also advised that she should send 
information describing any additional evidence or the 
evidence itself.  This effectively informed her that she 
should provide any evidence in her possession that pertains 
to the claim regarding her claim for survivor's benefits.

The Board finds the content of the July and October 2003 
letters provided to the appellant complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) regarding VA's duty to notify and assist.  She was 
provided an opportunity at that time to submit additional 
evidence.  Following the VCAA letters, the December 2004 
Statement of the Case (SOC) was issued, which provided the 
appellant with an additional 60 days to submit additional 
evidence.  Thus, the Board finds that the purpose behind the 
notice requirement has been satisfied because the appellant 
has been afforded a meaningful opportunity to participate 
effectively in the processing of her claim.  In addition, it 
appears that all obtainable evidence identified by the 
appellant relative to her claim has been obtained and 
associated with the claims file, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  It is therefore the Board's 
conclusion that the appellant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim, and to respond to VA notices.  Accordingly, we find 
that VA has satisfied its duty to assist the appellant in 
apprising her as to the evidence needed, and in obtaining 
evidence pertinent to her claim under the VCAA.  

The Board recognizes that the notifications from the RO pre-
dated, and did not specifically comport with the recent 
decision for the Court in Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  However, the Board finds no prejudice to the 
appellant in proceeding with the present decision, since the 
decision herein denies entitlement to compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 
(2006).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the Court held that an appellant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail.  The Court has also stated, 
"It is clear that to deny a claim on its merits, the 
evidence must preponderate against the claim."  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. 
App. at 54).

II.  Facts and Analysis

This appeal arises from the appellant's July 2003 claim for 
dependency and indemnity compensation (DIC) benefits, which 
included separate claims for non-service connected death 
pension benefits and entitlement to accrued benefits.  

A.  Non-service connected death pension

The law authorizes the payment of a pension to a veteran of 
wartime who has the requisite service and who is permanently 
and totally disabled from non-service-connected disability 
not due to the veteran's own willful misconduct.  38 U.S.C.A. 
§§ 1502, 1521.  In addition, the Secretary shall pay pension 
for non-service-connected disability or death to the 
surviving spouse of a veteran of a period of war who met the 
service requirements prescribed in 38 U.S.C.A. § 1521(j), or 
who at the time of death was receiving, or was entitled to 
receive, compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.  

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  

The term "veteran" is defined by law as a person who served 
in the active military, naval or air service, and was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 
3.1(d) (2006).  The term "active military, naval, or air 
service" includes active duty.  38 U.S.C.A. § 106.  "Active 
duty" is defined as full-time duty in the Armed Forces, 
which consists the United States Army, Navy, Marine Corps, 
Air Force, and Coast Guard, including their Reserve 
components.  38 C.F.R. § 3.1, 3.6(a), (b).  




Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107; 38 C.F.R. § 3.40.

Service of persons enlisted under section 14 of Public Law 
No. 190, 79th Congress (Act of Oct. 6, 1945), is included for 
compensation and dependency and indemnity compensation, but 
not for pension benefits.  All enlistments and reenlistments 
of Philippine Scouts in the Regular Army between October 6, 
1945, and June 30, 1947, inclusive, were made under the 
provisions of Public Law No. 190, because it constituted the 
sole authority for such enlistments during that period.  This 
provision does not apply to officers who were commissioned in 
connection with the administration of Public Law No. 190.  38 
C.F.R. § 3.40(b).

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in 
the Commonwealth Army of the Philippines from and after the 
dates and hours when called into service of the Armed Forces 
of the United States by orders issued from time to time by 
the General Officer, U.S. Army, pursuant to the Military 
Order of the President of the United States dated July 26, 
1941, is included for compensation benefits, but not for 
pension benefits.  Service department certified recognized 
guerrilla service and unrecognized guerrilla service under a 
recognized commissioned officer, only if the person was a 
former member of the United States Armed Forces (including 
the Philippine Scouts), or the Commonwealth Army, prior to 
July 1, 1946, is included for compensation benefits, but not 
for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).

Persons with service in the Philippine Commonwealth Army, 
USAFFE (United States Armed Forces, Far East), including 
recognized guerrilla service, or service with the new 
Philippine Scouts under Public Law 190, 79th Congress, shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to non-service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. § 3.40(b), (c), 
(d).  

The Court of Appeals for Veterans Claims has held that VA is 
prohibited from finding, on any basis other than a service 
department document, which VA believes to be authentic and 
accurate, or service department verification, that a 
particular individual served in the United States Armed 
Forces.  Service department findings, therefore, are binding 
on VA for purposes of establishing service in the United 
States Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

With the above criteria in mind, the facts and procedural 
history of this case will be briefly summarized.  As noted, 
the appellant filed a formal claim for entitlement to VA 
pension benefits in June 2003.  In support of her claim, the 
appellant submitted an affidavit from the Philippine Army 
showing the decedent enlisted in the Philippine Army in March 
1927 and was honorably discharged.  The year of discharge is 
illegible.  Also submitted was an affidavit from the 
Philippine Constabulary showing the decedent enlisted in the 
Philippine Constabulary in March 1929 and was honorably 
discharged in March 1932.  The appellant also submitted a 
certification from the Office of the Adjutant General of the 
Armed Forces of the Philippines showing the decedent had 
service in the USAFFE from March 1927 to March 1954.  

In March 1962, the Office of the Adjutant General of the 
United States Army certified that the decedent served with 
the USAFFE from January 1942 to September 1942, had 
recognized guerrilla service from September 1942 to May 1945, 
and served in the regular Philippine Army from May 1945 to 
April 1946.

In evaluating the ultimate merit of this claim, the Board 
finds that, based upon the provisions of 38 C.F.R. § 3.203, 
none of the documents submitted by the appellant constitutes 
valid evidence of service which qualifies for VA pension 
benefits, because none of those documents was issued by a 
United States military service department.  With respect to 
the affidavits from the Philippine Army and Philippine 
Constabulary, the Board finds this evidence does not assist 
the appellant in establishing entitlement to death pension 
benefits because they do not show or allege the decedent had 
active military, naval, or air service in the United States 
Armed Forces as required by 38 U.S.C.A. § 1521(j).  See 
38 U.S.C.A. § 101 (21), (24).

The Board does note the appellant submitted a certification 
from the Office of the Adjutant General of the Armed Forces 
of the Philippines indicating the decedent had service in the 
USAFFE.  However, this evidence is insufficient to establish 
entitlement to death pension benefits because VA is not bound 
by Philippine Army or government determinations of service.  
In this context, the Board again notes that the Office of the 
Adjutant General of the United States Army has certified that 
the decedent served with the USAFFE from January 1942 to 
September 1942, had recognized guerrilla service from 
September 1942 to May 1945, and served in the regular 
Philippine Army from May 1945 to April 1946, and this finding 
is binding on VA for purposes of establishing service in the 
United States Armed Forces.  See Spencer v. West, 13 Vet. 
App. 376 (2000).  

The appellant has provided no further evidence that would 
warrant a request for re-certification from the service 
department.  See Sarmiento v. Brown, 7 Vet. App. 80, 85 
(1994).  Therefore, the Board finds that, although the 
decedent served in the USAFFE and had recognized guerrilla 
service, that service is not considered to be "active 
military service" under 38 U.S.C.A. § 101(24), and thus, the 
appellant is not eligible for the claimed non-service-
connected death pension.  See 38 U.S.C.A. § 107(a); Cacalda 
v. Brown, 9 Vet. App. 261, 265-66 (1996).  As the law is 
dispositive in this case, the claim must be denied because of 
the lack of legal entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 429-30 (1994).  



B.  Accrued Benefits

The pertinent law and regulations governing claims for 
accrued benefits state that, upon the death of a veteran, his 
lawful surviving spouse may be paid periodic monetary 
benefits to which he was entitled at the time of death, and 
which were due and unpaid for a period not to exceed two 
years, based on existing rating decisions or other evidence 
that was on file when the veteran died.  38 U.S.C.A. § 5121; 
38 C.F.R. § 3.1000.

An application for accrued benefits must be filed within one 
year of the date of death.  A claim for death pension, 
compensation, or dependency and indemnity compensation (DIC) 
by a surviving spouse shall include a claim for any accrued 
benefits.  38 C.F.R. § 3.1000(c); see also 38 C.F.R. 
§ 3.152(b).  

In this case, the appellant's husband died in February 1995.  
Although at the time of his death service connection had been 
established for a healed shrapnel wound to the forehead, 
review of the evidence reveals the appellant did not submit a 
claim for death pension, compensation, or DIC benefits until 
more than one year after the veteran's date of death.  In 
this regard, the Board notes the appellant submitted claims 
for death benefits in April 1997 and June 2003; however, as 
noted, both claims were received in excess of the one-year 
time requirement in the law.  As such, the appellant is not 
legally entitled to accrued benefits.  38 C.F.R. § 3.1000(c); 
see 38 C.F.R. § 3.152(b).  

The law pertaining to eligibility for accrued benefits is 
dispositive of this issue, therefore the appellant's claim 
must be denied because of the absence of legal entitlement 
under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).



ORDER

Because the decedent did not have active military service for 
purposes of entitlement to VA benefits, basic eligibility for 
non-service-connected pension benefits is denied.

Entitlement to accrued benefits is denied, as a matter of 
law.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


